By the Court.
1. The new answer allowed by the judge in his discretion to be filed created a new case, and if the parties *27were not desirous of any continuance, postponement or new trial, the same jury having heard the evidence, it was not necessary to repeat it.
2. The admission of any depositions taken out óf the State, after sufficient notice, before a person authorized to take them, may be admitted by the presiding judge in his discretion. Rev. Sts. c. 94, § 33. And it is the uniform practice to take several depositions under the same commission and upon one set of interrogatories. Exceptions overruled.